DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/28/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8-11, 14, 15, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamasu (JP Publication H11-121012) in view of Fujiwara (JP Publication S4953282).
Inamasu discloses a non-aqueous electrolyte battery comprising a positive electrode that is formed by adhering a positive electrode mixture onto a positive electrode current collector, wherein the positive electrode mixture comprises a positive electrode active material, a graphite powder conductive agent, an iminodiacetic acid-type chelate resin as a chelating polymer, and polyvinylidene fluoride as a binder (Paragraph 0018), as recited in claims 1, 8, 9, 11, 14, 15, 20 and 22 of the present invention.  Inamasu also discloses that the active material can be LiCoO2 (Paragraph 0018), as recited in claim 8 of the present invention.  Inamasu teaches that the amount of the chelate polymer in the positive electrode mixture is 1-10 wt% (Paragraph 0020), and the amount of the active material is about 83 wt% (Paragraph 0033), as recited in claims 10 and 21 of the present invention.  Inamasu also teaches that the conductive agent is present in an amount of 10 parts by weight, the chelating polymer is present in an amount of 4 parts by weight, the binder is present in an amount of 3 parts by weight, and the active material is 83 wt% (Paragraph 0018), as recited in claims 10 and 21 of the present invention. 
Inamasu fails to disclose that the chelate polymer is a reaction product of a polyphenolic polymer; an aldehyde, a ketone, or mixtures thereof; and a secondary amine, that the polyphenolic polymer is a poly(4-vinylphenol) or poly(4-hydroxystyrene), and that the aldehyde is paraformaldehyde.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the chelate polymer of Inamasu could be formed by the Mannich reaction of Fujiwara using parahydroxystyrene, paraformaldehyde, and a secondary amine compound because Fujiwara teaches that this is a common reaction for the formation of chelate polymers, such as iminodiacetic acid-type chelate resin.
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamasu (JP Publication H11-121012) in view of Fujiwara (JP Publication S4953282) as applied to claims 1, 4, 6, 8-11, 14, 15, 18 and 20-22 above, and further in view of Lee (U.S. Patent Publication 2013/0323592).
The teachings of Inamasu and Fujiwara have been discussed in paragraph 4 above.
Inamasu and Fujiwara fail to disclose that the electrode material intermediate or the electrode material comprise at least one non-aqueous solvent, such as N-methyl-2-pyrrolidone (NMP), N,N-dimethylformamide (DMF), N,N-diethylformamide (DEF), dimethyl sulfoxide (DMSO), tetrahydrofuran (THF), a water alcohol, or mixtures thereof.
Lee discloses a cathode comprising an active material, a conductive agent, a common binder, and an epoxy-phenolic resin binder, which are mixed with a solvent, such as N,N-dimethylformamide (Paragraphs 0034, 0058, 0069, 0075-0077), as recited in claims 7 and 19 of the present invention.
.
Claims 3, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamasu (JP Publication H11-121012) in view of Fujiwara (JP Publication S4953282) as applied to claims 1, 4, 6, 8-11, 14, 15, 18 and 20-22 above, and further in view of Lindert (U.S. Patent 5298289).
The teachings of Inamasu and Fujiwara have been discussed in paragraph 4 above.
Inamasu and Fujiwara fail to disclose that the amine is one of N-methyl glucamine and N-methyl ethanolamine.
Lindert discloses a Mannich reaction of N-methyl-glucamine, paraformaldehyde and a poly vinyl phenol polymer (Col. 6, Lines 10-27, Col. 10, Lines 53-68), as recited in claims 3, 17 and 23 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a different amine in the Mannich reaction of Inamasu because Lindert teaches that several different amines can be used in a Mannich reaction with paraformaldehyde and a polyvinyl phenol to form a chelate resin that can be used on a metal surface.
Response to Arguments
Applicant’s amendments to the claims, filed on 12/10/2021, have overcome the 35 USC 112 rejections that were presented in the last Office Action.  Therefore, the rejections have been withdrawn.
Applicant’s arguments, filed 12/10/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Applicants argue that Lee fails to disclose that the metal chelating polymer has amine functionality because the curing agent (amine) is only used as a catalyst and does not remain in the formed polymer.  The references, Inamasu and Fujiwara, are now being used to a teach an iminodiacetic acid-type chelate resin that is used as a binder in a cathode.  This resin has amine functionality and teaches the missing limitation of Lee.
Applicants also argue that Kimura cannot be combined with Lee to teach the type of amine used because Kimura is directed to a fuel cell while Lee is directed to a lithium battery.  The reference, Lindert, is now being used to teach the amine used to form the chelate polymer.  Lindert teaches the use of a Mannich reaction with a polyvinyl phenol, paraformaldehyde and an amine to form a polymer that can be used on a metal surface.  Fujiwara teaches this same reaction, but with a different amine to form the chelate polymer of Inamasu.  Thus, the references are related because they use a Mannich reaction with the same reactants to form a polymer that is to be used on a metal surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722